—Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about January 19, 1994, terminating respondent’s parental rights and transferring guardianship and custody of the subject child to petitioner agency and the Commissioner of Social Services for purposes of adoption, following a fact-finding determination that respondent had abandoned the child, unanimously affirmed, without costs.
Clear and convincing evidence that respondent failed to visit or communicate with the child or contact the agency for the six-month period immediately preceding the filing of the petition gave rise to a presumption of abandonment (Social Services Law § 384-b [4] [bj; [5] [a]) that respondent failed to rebut. Respondent’s claim that he believed that the child was with her mother is incredible, and his incarceration, standing alone, *299is not a good reason for failing to communicate with the agency (Matter of Ulysses T., 87 AD2d 998, affd 66 NY2d 773; Matter of Dawntal Danielle C., 170 AD2d 375). Concur — Murphy, P. J., Rosenberger, Ross, Nardelli and Mazzarelli, JJ.